UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1566


In re:   GLENN BROOKS,

                Petitioner.



                On Petition for Extraordinary Writ.
                       (1:10-cr-00330-WDQ-1)


Submitted:   October 20, 2014               Decided:   October 27, 2014


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Glenn Brooks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Glenn Brooks has filed a petition for an extraordinary

writ.       We have reviewed the petition and conclude that his

request is without merit.        Accordingly, although we grant leave

to proceed in forma pauperis, we deny Brooks’ petition for an

extraordinary writ.       We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.



                                                           PETITION DENIED




                                       2